

LICENSE AGREEMENT


This License Agreement (the “Agreement”) is made effective as of October 31,
2011 (“Effective Date”) between:


1776729 Ontario Corporation
An Ontario Company with an address at
500 Gran Street, Sault Ste Marie, Ontario P6A 5K9


(“Licensor”)


and


Bio-Carbon Solutions International Inc
An Ontario Company with an address at
500 Gran Street, Sault Ste Marie, Ontario P6A 5K9


(“Licensee”)


WHEREAS:


A.          Licensor has developed a certain technology (the “Technology”) which
includes and/or incorporate the techniques, rights and other elements described
more fully in Schedule A and in the documents and instruments identified therein
and can be used to extract and purify rare earth metals from ores. In addition
the technology can be used to support mining operations with a reduced amount of
energy input.


B.           Licensee wishes to license the use of the Technology for exploiting
the technology either through ore extraction from its own mines or act as
purifier for others or act as further Licensor to other parties (the “Use”) or a
further Licence agreement to third parties, and Licensor has agreed to license
the Technology for such Use, pursuant to the terms of this Agreement.


NOW THEREFORE, for and in consideration of the foregoing and of the mutual
covenants and promises hereinafter contained, and in further consideration from
each Party to the other given, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree and understand as follows:


1.
DEFINITIONS. In this Agreement, the following terms shall have the meanings set
out below:



“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly controls, is controlled by, or is under direct or indirect common
control with, such Person, and includes any Person in like relation to an
Affiliate. A Person shall be deemed to control a Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise; and the term “controlled” and
“controlling” shall have a similar meaning;


“Business Day” means any day, from 9:00 a.m. to 5:00 p.m., which is not a
Saturday, Sunday or a statutory federal or provincial holiday in the Province of
Ontario;

 
 

--------------------------------------------------------------------------------

 

“Confidential Information” means all data and information relating to the
business and management of either Party, including the Technology, trade
secrets, technology and accounting records to which access is obtained hereunder
by the other Party, and any materials provided by Licensor to Licensee;
provided, that Confidential Information shall not include any data or
information which:
 
(i) 
is or becomes publicly available through no fault of the other Party;

 
(ii) 
is already in the rightful possession of a Party prior to its receipt from the
other Party;

 
(iii)
is already known to the receiving Party at the time of its disclosure to the
receiving Party by the disclosing Party, and is not the subject of an obligation
of confidence of any kind;

 
(iv) 
is rightfully obtained by the other Party from a third party;

 
(v) 
is disclosed with the written consent of the Party whose information it is; or

 
(vi) 
is disclosed pursuant to court order or other legal compulsion;



“Laws” means all federal, provincial, territorial, municipal and local statues,
regulations and by-laws applicable to Licensor, Licensee, or the license, as the
case may be, regarding the use of the Technology, and all orders, notices,
rules, decisions, codes, guidelines, policies, directions, permits, approvals,
licenses and similar authorizations issued, rendered or imposed by any level of
government including any ministry, department or administrative or regulatory
agency or authority;


“Modifications” means any enhancements, changes, corrections, improvements,
translations, adaptations, revisions, developments, upgrades or updates to the
Technology; and “Modify” shall mean the creation of any of the foregoing;


“Parties” means both Licensor and Licensee and “Party” means either one of them
as the context requires;


“Person” includes an individual, sole proprietorship, corporation, limited
liability corporation, not-for-profit corporation, partnership, trust,
association, joint venture, unincorporated organization, the Crown or any agency
or instrumentality thereof and any other judicial entity recognized by law; and


“Technology” means the technology more fully described in Schedule A, including
any Modifications that Licensor may provide to Licensee.


Other capitalized terms used in this Agreement but not defined in this Section 1
shall have the meanings set forth elsewhere in this Agreement.


2.           LICENSE. Subject to the terms of this Agreement, Licensor hereby
licenses to Licensee, for the use of Licensee, an irrevocable, non-transferable
and exclusive right to apply and exploit the Technology in connection with the
Use, either in Canada and elsewhere in the world, the foregoing being subject to
the terms and conditions set forth in this Agreement.


3.           LICENSE RESTRICTIONS. Except as otherwise provided in section 2
above, Licensee shall not:


(i)
distribute, export, transmit, make Modifications to, transfer, adapt, loan,
rent, lease, assign, sub-license or make available to another Person, the
Technology, in any way, in whole or in part;

 
(ii)
use the Technology unless the Use complies with applicable Laws;

 
 
2

--------------------------------------------------------------------------------

 

(iii)
allow the Use of the Technology by any third parties not authorized, pursuant to
the terms of this Agreement, to use the Technology; or

 
(iv)
otherwise use the Technology except as authorized herein.



Licensee agrees to take all reasonable precautions to prevent third parties from
using the Technology in any way that would constitute a breach of this Agreement
including, without limitation, such precautions as Licensee would otherwise take
to protect its own proprietary software or information.


4.           SUPPORT. Licensor will use commercially reasonable efforts to
provide Licensee ongoing support for the Technology, Licensee’s license and the
Use during the term of the Agreement, it being understood that if such support
at any time requires or is expected to require material amounts of time,
attention and resources from Licensor, then the parties will enter into a
separate consulting agreement governing the terms and conditions for such
support and any additional remuneration payable by Licensee to Licensor
therefor.


5.           PURCHASE PRICE AND ROYALTIES.  In exchange for the Licensee, the
Licencee shall pay Licensor $1 and a continuous royalty of 5% of the net returns
generated from the use of the license provided the first $2000 of said royalty
be paid with 20,000,000 common shares of BioCarbon Solutions International Inc.


6.           LICENSOR’S LIMITED REPRESENTATIONS AND WARRANTIES. Licensor
represents and warrants:


(i)
Licensor has the authority to enter into this Agreement, is the owner of the
Technology and has the right to grant all of the license rights herein;

 
(ii)
all technology, know-how or other intellectual property that is owned or
controlled by Licensor and that is or could reasonably be expected to be
necessary or beneficial to operation and exploitation of the Technology in
connection with the Use has been included in the Technology; and

 
(iii)
Licensor has not granted any rights or licenses to the whole or any part of the
Technology, or any other intellectual property or technology, that would
conflict with this Agreement.

 
7.           OWNERSHIP. The Parties acknowledge and agree that as between the
Parties, Licensor shall be the owner of all intellectual property rights OF the
Technology, as well as all related Modifications, written materials, logos,
trademarks, trade names, copyright, patents, trade secret and moral rights,
registered or unregistered. No proprietary interests or title in or to the
intellectual property in the Technology or any Modifications is transferred to
Licensee by this Agreement. Licensor reserves all rights not expressly licensed
to Licensee under section 2.


8.           INDEMNIFICATION.


(i)
Licensee agrees that Licensor shall be indemnified from any and all third party
claims, damages, losses or expenses (including without limitation, punitive
damages, court costs, arbitration fees, penalties, fines, amounts paid in
settlement of claims, and reasonable legal fees) (hereinafter referred to as the
“Losses”) which Licensor or any of its respective officers or directors, may
become liable for as a result of, or in connection with, any third party claim
asserted against Licensee to the extent such claim is based upon a contention
that the Technology, or any portion thereof, used within the scope of this
Agreement infringes any patents, copyrights, trade secrets, trademarks or other
intellectual property rights of any third party; provided that Licensee has
notified Licensor in writing of such claim within ten (10) days of a responsible
officer of Licensee becoming aware of such claim.


 
3

--------------------------------------------------------------------------------

 

(ii)
Licensor agrees to indemnify Licensee from any and all Losses which Licensee or
any of its respective officers or directors may become liable for as a result
of, or in connection with, any third party claim asserted against Licensee to
the extent such claim is based upon a use or application of the Technology by
any party other than Licensee; provided that Licensee has notified Licensor in
writing of such claim within ten (10) days of a responsible officer of Licensee
becoming aware of such claim.  Licensee agrees that Licensor has the right to
defend the foregoing claims; provided that if Licensee has notified Licensor in
writing of such claim and Licensor does not take reasonable actions to
vigorously defend such claims within ten (10) days of such notice, Licensee may
defend such actions in the place and stead of, and at the expense of, Licensor,
with Licensee being entitled to reimbursement of the costs reasonably incurred
in so doing and/or to deduct such costs from outstanding and/or future Royalty
payments.



(iii)
Subject to paragraphs (i) and (ii) of this Section 8, Licensee agrees to
indemnify Licensor from any and all Losses which Licensor or any of its
respective officers or directors may become liable for as a result of, or in
connection with, any third party claim asserted against Licensor to the extent
such claim is based upon Licensee’s operation or exploitation of the Technology
within the Use, or Licensee’s use of the Technology in material breach of this
Agreement.  Licensor agrees that Licensee has the right to defend the foregoing
claims; provided that if Licensor has notified Licensee in writing of such claim
and Licensee does not take reasonable actions to vigorously defend such claims
within ten (10) days of such notice, Licensor may defend such actions in the
place and stead of, and at the expense of, Licensee.



(iv)
If the Technology or any portion thereof is held to constitute an infringement
of another Person’s rights, and use thereof is enjoined, Licensor shall, at its
election and expense, either:



 
a.
procure the right to use the infringing element of the Technology; or

 
 
b.
replace or modify the element of the Technology, so that the infringing portion
is no longer infringing and still performs the same function without any
material loss of functionality; and

 
 
c.
make every reasonable effort to correct the situation with minimal effect upon
the operations of Licensee.



(v)
Notwithstanding the foregoing, Licensor shall have no liability for any claim of
infringement based on Use of other than a current, unaltered release of the
Technology available from Licensor if such infringement would have been avoided
by the use of a current, unaltered release of the Technology.



9.           CONFIDENTIALITY. Each of Licensor and Licensee shall use reasonable
efforts (and, in any event, efforts that are no less than the efforts used to
protect its own Confidential Information) to protect from disclosure such
information that is the Confidential Information of the other. Each of Licensor
and Licensee shall divulge such Confidential Information only to its employees
or agents who require access to it for the purposes of this Agreement or as
otherwise provided in this Agreement. Each of Licensor and Licensee (the
“Indemnifying Party”) agree to indemnify the other (the “Indemnified Party”) for
all Losses incurred by the Indemnified Party as a result of a failure of the
Indemnifying Party to comply with its obligations under this section 9; provided
that the Indemnified Party has given prompt notice of any such claim and, to the
extent that a claim may lie against a third party for the unauthorized
disclosure of such Confidential Information, the right to control and direct the
investigation, preparation, action and settlement of each such claim; and
further provided that the Indemnified Party reasonably co-operates with the
Indemnifying Party in connection with the foregoing and provides the
Indemnifying Party with all information in the Indemnified Party’s possession
related to such claim and such further assistance as reasonably requested by the
Indemnifying Party.

 
4

--------------------------------------------------------------------------------

 

10.         LIMITATION OF LIABILITY. The limitation of liability provisions of
this Agreement reflect an informed voluntary allocation of the risks (known and
unknown) that may exist in connection with the licensing of the Technology
hereunder by Licensor, and such voluntary risk allocation represents a material
part of the Agreement reached between Licensor and Licensee.


(A)
THE TECHNOLOGY IS NOT GUARANTEED AND IS PROVIDED “AS IS”, AND LICENSOR GIVES NO
OTHER REPRESENTATIONS, WARRANTIES OR CONDITIONS OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION WARRANTIES AS TO UNINTERRUPTED OR ERROR FREE
OPERATION, MERCHANTABILITY, QUALITY OR FITNESS FOR A PARTICULAR PURPOSE AND
THOSE ARISING BY STATUTE OR OTHERWISE, OR FROM A COURSE OF DEALING OR USAGE OF
TRADE.



(B)
IN NO EVENT SHALL LICENSOR OR LICENSEE, OR THEIR RESPECTIVE AFFILIATES AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS BE LIABLE TO THE OTHER
PARTY FOR ANY CLAIM FOR: (i) PUNITIVE, EXEMPLARY, OR AGGRAVATED DAMAGES, (ii)
DAMAGES FOR LOSS OF PROFITS OR REVENUE, FAILURE TO REALIZE EXPECTED SAVINGS OR
LOSS OF USE; (iii) INDIRECT, CONSEQUENTIAL OR SPECIAL DAMAGES; (iv)
CONTRIBUTION, INDEMNITY OR SET-OFF IN RESPECT OF ANY CLAIMS AGAINST LICENSEE;
(v) ANY DAMAGES WHATSOEVER RELATING TO THIRD-PARTY PRODUCTS OR SERVICES; OR (vi)
ANY DAMAGES WHATSOEVER RELATING TO INTERRUPTION, DELAYS, ERRORS OR OMISSIONS.



11.         TERM AND TERMINATION. The term of this Agreement shall be in
perpetuity provided that all royalties owed to the Licencee are current on the
anniversary of this Agreement unless terminated by Licensee in writing not less
than thirty (30) days prior to the expiration of the Initial Term or any Renewal
Term (the “Term”).


Either Party shall have the right on prior written notice to the other Party to
terminate this Agreement if:


(i)
the other Party fails to pay an amount to the other when due hereunder and such
breach is not cured within thirty (30) days after written notice of such breach
is given to it by the other Party;

 
(ii)
the other Party files a voluntary, or consents to an involuntary, petition in
bankruptcy or insolvency or petitions for reorganization under any bankruptcy
law (and such is not dismissed within ten (10) days);

 
(iii)
there is an order, judgment or decree by a court of competent jurisdiction, upon
the application of a creditor, approving a petition seeking reorganization or
appointing a receiver, trustee or liquidator of all or a substantial part of the
other Party’s assets and such order, judgment or decree continues in effect for
a period of thirty (30) consecutive days; or

 
(iv)
the other Party fails to perform any of the other material obligations set forth
in this Agreement and such default: (i) in the case of a default which is
remediable continues for a period of thirty (30) days after written notice of
such failure has been given by the non-defaulting Party; or (ii) in the case of
a non-remediable default, immediately upon notice.


 
5

--------------------------------------------------------------------------------

 

Upon the termination or expiry of this Agreement, pursuant to its terms:


a)
Licensee shall immediately deliver to Licensor any of Licensor’s Confidential
Information provided hereunder (including the Technology and Documentation) then
in its possession or control, if any, and shall deliver a certificate of an
officer of Licensee certifying the completeness of same;

 
b)
Licensee shall refrain from further use of such Confidential Information; and

 
c)
Licensee shall forthwith pay all sums owing to Licensor hereunder.

 
Nothing in this section 11 shall limit either Party’s rights or remedies
available at law, in equity or otherwise.


12.         SURVIVAL. The applicable provisions of sections 6 through 11 shall
survive the expiry or termination of this Agreement.


13.         FORCE MAJEURE. Dates and times by which any Party is required to
render performance under this Agreement shall be automatically postponed to the
extent and for the period that Licensor is prevented from meeting them by reason
of any cause beyond its reasonable control; provided that such Party notifies
Licensee of the commencement and nature of such cause and uses its reasonable
efforts to render performance in a timely manner.


14.         ASSIGNMENT. Either Party may assign its rights and obligations under
this Agreement, in whole or in part, to another party subject to providing prior
written notice of such assignment to the other Party.


15.         GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario and federal laws of Canada
applicable therein. The Parties submit to the exclusive jurisdiction of the
courts of located in Toronto, Ontario.


16.         AMENDMENTS AND WAIVERS. This Agreement may not be modified unless
agreed to in writing by both Parties. Any consent by a Party to, or waiver of a
breach by the other, whether express or implied, shall not constitute a consent
to or waiver of or excuse for any other different or subsequent breach unless
such waiver or consent is in writing and signed by the Party claimed to have
waived or consented. Except as otherwise provided herein, no term or provision
hereof shall be deemed waived and no breach excused.


17.         SEVERABILITY. If any part of this Agreement is held to be
unenforceable or invalid, it will be severed from the rest of this Agreement,
which shall continue in full force and effect.


18.         ENTIRE AGREEMENT. This Agreement and any schedules or other
documents referred to herein, constitutes the entire agreement between the
Parties relating to the licensing of the Technology and supersedes all prior
written or oral agreements, representations and other communications between the
Parties, and shall enure to the benefit of and be binding upon each of the
Parties and their respective successors and permitted assigns.

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties by their duly authorized officers, have executed
this Agreement as of the Effective Date set out above.


BIO-CARBON SOLUTIONS INTERNATIONAL INC
   
/s/ Robert Williams
     
Per: Robert Williams, Director
     
I have authority to bind the company
     
1776729 Ontario Corporation
     
/s/ Luc C Duchesne
     
Per:      Luc C Duchesne
 
Title President
 

 
 
7

--------------------------------------------------------------------------------

 

Schedule A - Description of the Technology


A nine step process whereby ore is extracted from the ground and submitted
purification stages for the purpose of increasing Rare Earth Oxides (REO):


THIS SECTION HAS BEEN REMOVED TO PREVENT DICLOSURE OF MATERIAL THAT WOULD
PREVENT THE LICENSOR TO SEEK PATENT PROTECTION.
 
 
8

--------------------------------------------------------------------------------

 
 